Citation Nr: 9916639	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  99-05 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from June 1966 to June 1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1998 rating decision by the Newark, New 
Jersey Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied entitlement to service connection 
for the cause of the veteran's death, death pension, and 
entitlement to Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code and deferred a 
decision on the issue of entitlement to accrued benefits.  
She filed a notice of disagreement in November 1998 to the 
denial of service connection for the cause of the veteran's 
death.  In a December 1998 rating decision, entitlement to 
accrued benefits was denied.  Without notice to the appellant 
of the denial of accrued benefits or furnishing of appellate 
rights on that issue in December 1998 a statement of the case 
on the issues of service connection for the cause of the 
veteran's death and entitlement to accrued benefits was 
issued.  As the appellant had not filed a notice of 
disagreement after a denial of accrued benefits, it was 
improper to issue a statement of the case on that issue.  The 
appellant filed a substantive appeal in March 1999.  
Therefore the only issue currently before the Board is shown 
on the front page of this remand.


REMAND

In a March 1999 VA Form 9, the appellant requested that she 
be afforded a personal hearing before a member of the Board 
at the RO.  As such, she should be afforded such a hearing.  

Accordingly, this matter is REMANDED for the following 
action:

The RO should schedule the appellant for 
a personal hearing before a member of the 
Board at the RO and notify the appellant 
of that hearing.


No action is required of the appellant until further notice.  
The Board expresses no opinion, either factual or legal, as to 
the ultimate determination warranted in this case pending 
completion of the requested development.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










